FILED
                           NOT FOR PUBLICATION                              DEC 22 2017

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


SAMUEL DODSON,                                   No.   16-17264

              Plaintiff-Appellant,               D.C. No. 2:13-cv-00787-JCM-
                                                 VCF
 v.

NEVADA DEPARTMENT OF                             MEMORANDUM*
CORRECTIONS; et al.,

              Defendants-Appellees.


                    Appeal from the United States District Court
                             for the District of Nevada
                     James C. Mahan, District Judge, Presiding

                          Submitted December 18, 2017**

Before:      WALLACE, SILVERMAN, and BYBEE, Circuit Judges.

      Samuel Dodson, a Nevada state prisoner, appeals pro se from the district

court’s order denying his Federal Rule of Civil Procedure 60(b)(6) motion for

relief from judgment in his 42 U.S.C. § 1983 action. We have jurisdiction under


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
28 U.S.C. § 1291. We review for an abuse of discretion a district court’s denial of

a Rule 60(b) motion. Foley v. Biter, 793 F.3d 998, 1001 (9th Cir. 2015). We

affirm.

      The district court did not abuse its discretion by denying Dodson’s motion

for relief because Dodson failed to show “extraordinary circumstances prevented

[him] from timely action to prevent or correct an erroneous judgment.”

Greenawalt v. Stewart, 105 F.3d 1268, 1273 (9th Cir. 1997) (citation and internal

quotation marks omitted).

      AFFIRMED.




                                         2